Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims 1-20  have been submitted for examination
Claims 1-20 have been rejected
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-4 , 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. US publication no. 0216/0163035 (Hereinafter Chang).
2.	In regard to claim 1, Chang teaches:
A computer-implemented method for implementing a neural network 2using two or more computing engines, the method comprising:  3
(Figures 5A/B and Section [0010] in Chang)
receiving a neural network model that includes a convolution operation for 4generating a set of output feature maps using a set of input feature maps and a set of filters;  5
(Figures 5A/B and Section [0032] in Chang)
dividing the convolution operation into two or more sub-operations that have no 6data dependency between each other, wherein each of the two or more sub-operations generates 7a portion of the set of output feature maps;  8
(Figures 5A/B and Sections [0032] and [0040] in Chang)
assigning a first sub-operation in the two or more sub-operations to a first 9computing engine in the two or more computing engines;  10
(Figures 5A/B and Sections [0032] and [0040] in Chang)
assigning a second sub-operation in the two or more sub-operations to a second 11computing engine in the two or more computing engines;  12
(Figures 5A/B and Sections [0032] and [0040] in Chang)
generating instructions for performing, in parallel, the first sub-operation by the 13first computing engine and the second sub-operation by the second computing engine; and  14
(Figures 5A/B and Sections [0032] and [0040] in Chang)
generating instructions for making an inference based on a result of the first sub- 15operation, a result of the second sub-operation, or both.
(Figures 5A/B and Sections [0032] and [0040] in Chang)
3.	In regard to claim 2, Chang teaches:
The computer-implemented method of claim 1, wherein:  2
the set of input feature maps includes C input feature maps for each of N input 3datasets;  4
the set of filters includes M filters each including C filter matrices; and  5the set of output feature maps includes M output feature maps for each of the N 6input datasets, wherein each of the M output feature maps for an input dataset is a result of a 7convolution between the C input feature maps of the input dataset and the C filter matrices in a filter of the M filters.
(Figures 5A/B and Sections [0032] and [0033] in Chang)
4.	In regard to claim 3, Chang teaches:
The computer-implemented method of claim 1, wherein the portion of the 2 set of output feature maps includes:  3
a first fraction of a total number of output feature maps in the set of output feature 4maps;  5
a first portion of each output feature map in a subset of the set of output feature 6maps; or  7
a second portion of each output feature map in a second fraction of the total 8number of output feature maps in the set of output feature maps.
(Figures 5A/B and Sections [0032] and [0033] in Chang)
5.	In regard to claim 4, Chang teaches:
The computer-implemented method of claim 3, wherein the first sub- 2operation generates the portion of the set of output feature maps using:  3
the set of input feature maps and a first fraction of a total number of filters in the 4set of filters;  5
the set of filters and a first portion of each input feature map in a first subset of the 6set of input feature maps; or  7
a second fraction of the total number of filters in the set of filters and a second 8portion of each input feature map in a second subset of the set of input feature maps.
(Figures 5A/B and Sections [0032] and [0033] in Chang)
6.	Claims 19 and 20 are rejected for the same reasons as per claims 1 and 2.

7.	Claims 5-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gold US publication no. 2020/0082258 (Hereinafter Gold).
8.	In regard to claim 5, Gold teaches:
A computer-implemented method, comprising:  2
receiving a neural network model that includes a first tensor operation;  3
(Figures 17 & 18 and Sections [0166]- [0168] in Gold)
dividing the first tensor operation into sub-operations of the first tensor operation, 4the sub-operations including two sub-operations that have no data dependency between the two 5sub-operations;  6
(Figures 17 & 18 and Sections [1666]0168] in Gold)
assigning a first sub-operation in the two sub-operations to a first computing 7engine;  8
(Figures 17 & 18 and Sections [0166] - [0168] in Gold)
assigning a second sub-operation in the two sub-operations to a second computing 9engine; and  10
generating instructions for performing, in parallel, the first sub-operation by the 11first computing engine and the second sub-operation by the second computing engine.
(Figures 17 & 18 and Sections [0166]- [0168] in Gold)
9.	In regard to claim 6, Gold teaches:
The computer-implemented method of claim 5, wherein the first tensor 2 operation includes a multi-layer perceptron operation.
(Figure 18 and Sections [0166]- [0168] in Gold)
10.	In regard to claim 7, Gold teaches:
The computer-implemented method of claim 5, wherein the first tensor 2 operation generates, using a set of input feature maps and a set of filters, an output tensor 3including a set of output feature maps.
(Figure 18 and Sections [0166]- [0168] in Gold)
11.		In regard to claim 8, Gold teaches:
The computer-implemented method of claim 7, wherein:  2
the set of input feature maps includes C input feature maps for each of N input 3datasets;  4
the set of filters includes M filters each including C filter matrices; and  5the set of output feature maps includes M output feature maps for each of the N 6input datasets, wherein each of the M output feature maps for an input dataset is a result of a 7convolution between the C input feature maps of the input dataset and the C filter matrices in a 8filter of the M filters.
(Figures 17 & 18 and Sections [0166]- [0168] in Gold)
12.		In regard to claim 9, Gold teaches:
The computer-implemented method of claim 8, wherein the first 2computing engine includes a two-dimensional processing element array characterized by:  3
a total number of columns of the two-dimensional processing element array less 4than M or 5a total number of rows of the two-dimensional processing element array less than 6C.
(Figure 18 and Sections [0166]- [0168] in Gold)
13.	In regard to claim 10, Gold teaches:
The computer-implemented method of claim 7, wherein the first sub- 2operation generates a portion of the set of output feature maps.
(Figures 17 & 18 and Sections [0166] - [0168] in Gold)
14.	In regard to claim 11, Gold teaches:
The computer-implemented method of claim 10, wherein the portion of 2the set of output feature maps includes a fraction of a total number of output feature maps in the 3set of output feature maps.
(Figures 17 & 18 and Sections [0166] - [0168] in Gold)
15.	In regard to claim 12, Gold teaches:
The computer-implemented method of claim 11, wherein the first sub- 2operation generates the portion of the set of output feature maps using:  3
the set of input feature maps; and 4 a fraction of a total number of filters in the set of filters.
(Figures 17 & 18 and Sections [0166] - [0168] in Gold)
16.	In regard to claim 13, Gold teaches:
The computer-implemented method of claim 10, wherein the portion of 2 the set of output feature maps includes a portion of each output feature map in a subset of the set 3of output feature maps.
(Figures 17 & 18 and Sections [0166] - [0168] in Gold)
17.	In regard to claim 14, Gold teaches:
The computer-implemented method of claim 13, wherein the first sub- 2operation generates the portion of the set of output feature maps using:  3
the set of filters; and  4
a portion of each input feature map in a subset of the set of input feature maps.
(Figures 17 & 18 and Sections [0166] - [0168] in Gold)
18.	In regard to claim 15, Gold teaches:
The computer-implemented method of claim 10, wherein the portion of 2the set of output feature maps includes a portion of each output feature map in a fraction of a 3total number of output feature maps in the set of output feature maps.
(Figures 17 & 18 and Sections [0166] - [0168] in Gold)
19.	In regard to claim 16, Gold teaches:
The computer-implemented method of claim 15, wherein the first sub- 2operation generates the portion of the set of output feature maps using:  3
a fraction of a total number of filters in the set of filters; and  4a portion of each input feature map in a subset of the set of input feature maps.
(Figures 17 & 18 and Sections [0166] - [0168] in Gold)
20.	In regard to claim 17, Gold teaches:
The computer-implemented method of claim 5, further comprising:  2
generating instructions for making an inference based on a result of the first sub- 3 operation, a result of the second sub-operation, or both.
(Figures 17 & 18 and Sections [0166] - [0168] in Gold)
21.	In regard to claim 18, Gold teaches:
The computer-implemented method of claim 5, further comprising: 
2 identifying a second tensor operation in the neural network model, the second 3tensor operation and the first tensor operation having no data dependency;  4
dividing the second tensor operation into sub-operations of the second tensor 5operation, the sub-operations of the second tensor operation having no data dependency;  6
assigning a first sub-operation in the sub-operations of the second tensor 7operation to a third computing engine;  8
assigning a second sub-operation in the sub-operations of the second tensor 9operation to a fourth computing engine; and  10
generating instructions for performing, in parallel with the first sub-operation for 11the first tensor operation and the second sub-operation for the first tensor operation, the first sub- 12operation in the sub-operations of the second tensor operation by the third computing engine and 13the second sub-operation in the sub-operations of the second tensor operation by the fourth 14computing engine.
(Figures 10A/B/C/D and section [0126] in Gold)
2Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112